Citation Nr: 0030574	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  90-46 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right leg on the basis of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to service connection for a stomach disorder 
(claimed as peptic ulcer disease) on a direct basis, or 
alternatively, as secondary to service-connected post 
traumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than September 
19, 1987, for the grant of service connection for PTSD based 
on clear and unmistakable error in prior rating decisions 
issued in 1971.

4.  Entitlement to a certificate of eligibility for an 
automobile and/or specially adaptive equipment allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from June 1968 to August 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued by the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The procedural history of this case 
has been thoroughly set forth in the Board's remand of May 6, 
1998, and the Board notes further that as a result of 
development/adjudicative matters undertaken in response to 
this remand, only the issues listed on the title page remain 
pending on appeal before the Board.

With respect to the claim of service connection for a stomach 
disorder, the Board notes that a recent precedent decision of 
the U. S. Court of Appeals for the Federal Circuit held that 
once VA has determined that a claim is well grounded, any 
further challenge on this subissue at the Department-level is 
waived, thereby entitling the claimant to the benefit of the 
duty to assist under 38 U.S.C.A. § 5107(a) (West 1991).  
Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000).  While Nolen 
dealt with the appropriate standard of judicial review by the 
U. S. Court of Appeals for Veterans Claims (the Court) of a 
final Board decision that had determined that a claim was 
well grounded, the Court has since applied the holding of 
Nolen to a case where the Board determined in a prior remand 
on appeal that a claim was well grounded.  See Campbell v. 
Gober, 14 Vet. App. 142 (2000) (per curiam).  The Nolen-
Campbell holdings have not been extended as yet to RO-level 
determinations of well groundedness.  See e.g. Voerth v. 
West, 13 Vet. App. 117 (1999); Black v. Brown, 10 Vet. App. 
279 (1997); Meyer v. Brown, 9 Vet. App. 425 (1996) (in these 
decisions, the Court stated that it was not error for the 
Board to find a claim not well grounded when the RO had 
found, or apparently found, a claim to be well grounded).

Similarly, in this case, the Board determined in a prior 
decision issued in November 1995 that new and material 
evidence had been submitted to reopen the appellant's claim 
seeking entitlement to service connection for a stomach 
disorder (claimed as peptic ulcer disease) and remanded this 
issue for further development.  The relevant case law in 
effect when the Board determined that the claim was reopened 
in the November 1995 decision provided that new and material 
evidence was "by its nature," well grounded.  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

Accordingly, in view of the prior procedural history of the 
case, considered in light of new judicial precedent from the 
Nolen-Campbell holdings discussed above, the Board will not 
further address or "re-decide" the subissues of new and 
material evidence and well groundedness as these matters have 
been decided in the appellant's favor by the Board's prior 
dispositions issued in connection with this appeal.  Cf. 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); see also 
Browder v. Brown, 5 Vet. App. 268 (1993) (under the doctrine 
of "law of the case," questions settled on a former appeal 
of the same case are no longer open for review).  The 
appellant has not been prejudiced by the Board's disposition 
of these matters; to the contrary, since the claim has been 
developed and adjudicated on the basis of a reopened and well 
grounded claim, VA has, in effect, resolved in the 
appellant's favor subissues that serve as "gatekeeping" 
functions in the claims process.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Further instructions regarding the 
disposition of this claim are set forth in the remand portion 
of this decision.


FINDINGS OF FACT

1.  The evidence does not reflect that the appellant's right 
leg disability is exceptional or unusual so as to require 
referral for extraschedular consideration by designated 
authority.

2.  Service connection for a nervous disorder was previously 
and finally denied by rating decisions issued in February 
1971 and July 1971.  The appellant filed a timely notice of 
disagreement in response to the February 1971 rating 
decision, but he did not perfect an appeal following issuance 
of a statement of the case in October 1971.

3.  In April 1980, a new diagnostic code and entity 
designated 9411 Post-traumatic stress neurosis (disorder) was 
added to Part 4 of 38 C.F.R.

4.  The appellant reopened his claim for service connection 
for a nervous disorder, claimed as PTSD, in September 1988.

5.  In April 1992, the RO granted service connection for 
PTSD, assigning a 50 percent rating effective from September 
19, 1988.

6.  In July 1999, the RO granted a retroactive effective date 
for his award of service connection and a 50 percent rating 
for his PTSD back to September 19, 1987, pursuant to 38 
C.F.R. § 3.114.

7.  The February 1971 and May 1971 rating decisions, which 
denied service connection for a nervous disorder, were 
supported by the evidence then of record, and was consistent 
with the applicable law and regulations extant in 1971.

8.  The appellant does not have loss of use of the hands, 
permanent impairment of vision of both eyes, and the 
remaining function in his service connected right leg is 
greater than that which would be served by an amputation 
stump at the site of election below the knee with use of a 
suitable prosthetic appliance.

9.  It is not shown that the appellant requires the aid of 
braces, crutches, canes or a wheelchair for ambulation.



CONCLUSIONS OF LAW

1.  Referral under the extraschedular provisions is not 
warranted in this case for the appellant's right leg 
disability.  38 C.F.R. § 3.321(b) (1999).

2.  There is no legal basis to assign an effective date 
earlier than September 19, 1987, for the award of service 
connection and a 50 percent rating for PTSD.  38 U.S.C.A. 
§ 5110(a) and (g) (West 1991); 38 C.F.R. §§ 3.114(a)(3), 
3.400(k) and (p) (1999).

3.  The RO's February 1971 and July 1971 rating decisions 
were not clearly and unmistakably erroneous as to the 
decision to deny service connection for a psychiatric 
disorder.  38 C.F.R. § 3.105(a) (1999).

4.  The criteria for entitlement to a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance or for adaptive equipment for 
a conveyance have not been met.  38 U.S.C.A. §§ 3901, 3902, 
5107 (West 1991); 38 C.F.R. § 3.808 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Extra-Schedular Consideration for Right Leg Disability

The RO declined referral of the appellant's claim seeking an 
increased rating for his shell fragment wound disability of 
the right leg on an extraschedular basis pursuant to 38 
C.F.R. § 3.321(b) (1999) when it last adjudicated this issue 
by supplemental statement of the case in August 1999.  The 
Board agrees as it does not appear from review of the 
evidence that referral for consideration of an extraschedular 
rating for this disability is indicated.  In Floyd v. Brown, 
9 Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the appellant, as 
the question of an extraschedular rating is a component of an 
increased rating claim and the appellant had full opportunity 
to present the claim before the RO.  Bagwell, 9 Vet. App. at 
339.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation of 40 percent currently assigned for the 
appellant's right leg disability is not deemed to be 
inadequate.  The evidence does not reflect that the appellant 
has an "exceptional or unusual" disability in that he has 
required frequent hospitalization for this disability.  To 
the contrary, the extensive record in this case does not 
document frequent hospital admissions for the right leg 
disability in the recent or remote past since service 
discharge in 1969.  The appellant has been admitted many 
times in the post service period for treatment of various 
medical conditions, but these records do not show that he 
required hospitalization for his right leg disability.  
Moreover, there is no evidence of regular outpatient care for 
this disability in the years after service; medical 
evaluations for this disability have been limited primarily 
to compensation examinations in connection with claims filed 
for increased disability.

With respect to employment, the evidence shows that the 
appellant is presently employed on a full-time basis for a 
local sheriff's office, and that he has been employed full-
time in law enforcement for many years (since 1972).  The 
appellant argues that he has missed work on many occasions 
(his employer has verified that he missed 507 hours between 
September 1997 and August 1999 and 484 hours between 
September 1996 and September 1997), and that he has had to 
defer career advancement and promotion due to the severity of 
his disabilities.  Evidence in the file indicates that in the 
mid-1970's, he was transferred to administrative work after 
several years of field work due to the severity of his leg 
disability in his former job with a city police department, 
and that since May 1975, he has worked in similar 
administrative positions (communications, crime scene 
investigator and bonding department) for the aforementioned 
sheriff's office.  The Board does not doubt the sincerity of 
the appellant's arguments or the evidence documenting his 
employment history, and, to his credit, the record shows that 
he is currently 90 percent combined disabled for VA 
disability purposes and nevertheless maintains full-time 
employment.  However, the Board does not find that his case 
is unusual or exceptional on the grounds that he has missed 
time off work or been denied promotion opportunities because 
he cannot perform all types of jobs within his field of law 
enforcement.

As section 3.321(b) states, the extraschedular provisions are 
to be considered in situations were there is evidence of 
impairment like frequent hospitalizations or marked 
interference with employment, and the schedular criteria are 
inadequate to rate the disability.  In this case, the 
appellant's right leg disability is presently rated 40 
percent according to the schedular criteria, reflecting the 
maximum rating possible under the amputation rule, 38 C.F.R. 
§ 4.68 (1999).  The regulations also state that in general, 
disability ratings are intended to compensate veterans for 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  See 38 C.F.R. § 4.1 (1999).  In this regard, 
the appellant's right leg disability compensated at the 
present rate is intended to reflect "as far as can 
practicably be determined" a 40 percent average impairment 
in earning capacity.  Id.  Hence, this 40 percent rating for 
his leg disability, which represents the maximum rating in 
the absence of amputation, has been assigned to compensate 
him for his residual disability in the right leg, to include 
his current limitations at work that obviously impair his 
earning capacity.  There is no disputing that the appellant 
has had to take sick leave on many occasions and that he 
cannot perform some of the jobs in law enforcement that 
require greater physical exertion, but as it is also evident 
that he has been capable of maintaining full-time employment 
for many years despite his 40 percent rating for the right 
leg, the Board does not find that he has what the regulations 
describe as an "exceptional or unusual" disability.  His 40 
percent rating has been in effect for many years, he has not 
required much in the way of regular medical care for this 
disability, and it clear that he is presently disabled for VA 
purposes due to other disabilities which also impair his 
earning capacity, and, in this manner, it is simply not shown 
that the right leg disability is so unusual that it must be 
evaluated "outside" of the regular schedular standards.

Accordingly, in the absence of any objective evidence showing 
that the regular schedular standards are inadequate to rate 
this disability, the Board concludes that referral under 
section 3.321(b)(1) for extraschedular consideration is not 
in order.

II.  Earlier Effective Date for Grant of Service Connection 
for PTSD

A.  Background

The appellant served on active duty in the United States Army 
from June 1968 to August 1969.  In January 1971, he filed a 
statement from a private psychiatrist that was construed as a 
claim seeking entitlement to service connection for a nervous 
disorder, diagnosed by this psychiatrist as "depressive 
neurosis, mild, chronic."  His claim was initially denied by 
a rating decision in February 1971, and following receipt of 
a timely notice of disagreement in response to this decision 
and additional evidence, it was again denied by a rating 
decision in July 1971.  A statement of the case was issued in 
October 1971, but the appellant did not perfect an appeal 
within the time provided by law and regulations.

Relevant evidence considered by the RO in connection with 
this claim included the appellant's service medical records, 
which denoted a history of nervousness due to worrying on the 
enlistment examination, although the diagnosis reported at 
that time was "situational anxieties not seen."  A 
subsequent clinical record dated in October 1968 noted that 
he was a "nervous individual," but a diagnosis was not 
reported.  Thereafter, service records reflect that the 
appellant was wounded in action on April 24, 1969, while in 
Vietnam.  He was hospitalized for a shell fragment wound to 
his right leg between April 28 and May 19, 1969, and during 
this hospitalization it was noted that he experienced acute 
anxiety episodes involving hallucinations and re-living of 
his combat wounding incident.  However, other than the 
notations of acute anxiety during this period of 
hospitalization, no actual diagnosis of a psychiatric 
disorder, to include depressive neurosis, was reported in 
service, to include in connection with his medical evaluation 
board examination in May 1969 and his discharge physical 
examination conducted in June 1969.

The aforementioned statement from the private psychiatrist 
(which was erroneously dated January 6, 1970, as it is clear 
from the substance of the report that it was actually 
prepared on January 6, 1971) indicated that the appellant was 
admitted to the Lafayette Mental Health Center on October 13, 
1970, because he had been using drugs for two years - LSD and 
marijuana - and was having "flashbacks" and nightmares.  
The report further indicated that the appellant's problems 
began when he was in Vietnam and his platoon was wiped out.  
It also was reported that he had been experiencing anxiety 
attacks, worse during the holiday periods and at night, since 
his admission to the Center, significant for crying spells, 
tachycardia and vivid and active hallucinations or visual 
recall of his battlefield experiences in Vietnam.  A 
subsequent report from the Lafayette Mental Health Center was 
reviewed by the RO in the July 1971 rating decision.  This 
report, which was dated in June 1971 and signed by the 
Center's institution counselor, noted that the appellant was 
continuing to receive treatment for drug abuse, 
hallucinogens; and "neurotic depression."

No further action was taken by the appellant thereafter until 
September 1988 when he filed a "Statement in Support of 
Claim," VA Form 21-4138, claiming that he had PTSD as a 
result of his military service.  The RO received his Form 21-
4138 on September 19, 1988.

In April 1992, the RO issued a rating decision granting the 
appellant entitlement to service connection for PTSD and 
assigning a 50 percent rating effective from the date of 
receipt of the claim, September 19, 1988.  Evidence 
considered at that time included the statements/reports of a 
private clinical psychologist, Dr. L. W. Aurich, Ph.D., dated 
in October 1988, May 1990, and August 1990.  Dr. Aurich's 
August 1990 report clarified that his prior diagnosis of 
"delayed stress disorder syndrome" made at the time of his 
October 1988 report was one in the same with a diagnosis of 
PTSD he report in his May 1990 statement according to the 
applicable diagnostic criteria under the Diagnostic and 
Statistical Manual of Mental Disorders, Third Edition, 
Revised (DSM-III-R).  With regard to this matter, the Board 
notes that the medical evidence of record in this case is 
extensive, but the diagnostic assessment of PTSD made by Dr. 
Aurich in his October 1988 report, as clarified by his 
follow-up report of August 1990, represents the first 
clinically reported diagnosis of PTSD on file.

In August 1992, the appellant filed a claim alleging clear 
and unmistakable error in the February 1971 rating decision 
for failing to award service connection for his nervous 
disorder.  His claim was denied by rating decision in July 
1994, and this appeal followed.  However, during the pendency 
of the appeal, the RO issued a rating decision in July 1999, 
which granted a retroactive effective date for his award of 
service connection and a 50 percent rating back to September 
19, 1987, pursuant to 38 C.F.R. § 3.114.  The appellant 
continues to disagree, arguing that his award should be 
effective from the date of receipt of his original claim for 
a nervous disorder, January 13, 1971.

On appeal, he argues that the RO committed clear and 
unmistakable error in the 1971 rating decisions for failing 
to develop and adjudicate his original claim of service 
connection for a psychiatric disorder based on all his 
records, to include properly reviewing his medical records 
and scheduling him for an appropriate examination.  Further, 
he argues that the effective date for PTSD award should be 
earlier based on the clinical assessment and findings 
reported on the April 1992 VA PTSD examination, to the effect 
that his anxiety/hallucination symptoms treated during his 
in-service hospitalization in April-May 1969 were consistent 
with symptoms that are now recognized as PTSD.

B.  Analysis

Award of Service Connection for PTSD Prior to September 19, 
1987

Generally, the effective date of an award of disability 
compensation which is based on an original or reopened claim 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§ 3.400(c)(2) (1999).  Once an effective date is established, 
actual payment of benefits may not begin until the first day 
of the next calendar month.  38 U.S.C.A. § 5111 (West 1991); 
38 C.F.R. § 3.31 (1999).

However, section 5110(g) provides an exception to section 
5110(a), which may be paraphrased as follows:  Where 
disability compensation is awarded pursuant to any 
congressional legislation or VA administrative issuance, the 
effective date of the award may be no earlier than the 
effective date of the legislation or administrative issuance.  
Moreover, no such award may be retroactive for more than one 
year from the date of application or the date of the 
administrative determination of entitlement, whichever is 
earlier.  38 U.S.C.A. § 5110(g) (West 1991).

The regulation implementing section 5110(g) provides that if 
a claim is reviewed at the request of the claimant more than 
one year after the effective date of a change in law or VA 
issuance, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3) (1999).

Applying these laws and regulations governing the effective 
date of the appellant's claim, the Board finds that prior to 
the April 1980 amendments to Part 4 of 38 C.F.R., service 
connection and a disability compensation rating for PTSD was 
not otherwise a benefit under the law.  See 45 Fed. Reg. 
26327 (Apr. 18, 1980); see also VA Transmittal Sheet 20 (Apr. 
11, 1980) ("[n]ew diagnostic code and entity designated 9411 
Post-traumatic stress neurosis (disorder) has been added").  
These amendments were issued by the Department in response to 
the February 1980 publication of the DSM-III, which 
recognized PTSD, acute, chronic and/or delayed, as a new 
diagnostic category of mental disorders.  Thus, in accordance 
with 38 C.F.R. § 3.114(a)(3), service connection and a rating 
of 50 percent under Code 9411 for PTSD may be authorized for 
a period of one year (and no more) prior to the date of 
receipt of the appellant's reopened claim for service 
connection for PTSD, which in this case was September 19, 
1987.  Such a result would be consistent with the 
interpretation of the aforementioned effective-date 
provisions which has been articulated by the Court.  See 
McCay v. Brown, 9 Vet. App. 183 (1996), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).

Accordingly, the Board concludes that since the appellant 
filed his claim to reopen in September 1988, more than one 
year after the date of the 1980 amendments to the rating 
schedule for PTSD, the effective date for the grant of 
service connection and a 50 percent rating for this 
disability should be one year prior to receipt of that 
application, specifically September 19, 1987, as has been 
assigned by the RO in this case.  As his claim was received 
in September, payment of his benefits commences the next 
month, specifically October 1, 1987.  38 C.F.R. § 3.31 
(1999).

The Board is bound by the law and the regulations of the 
Department under title 38 of the United States Code, and, as 
discussed above, the statute and regulation applicable to 
this case do not permit the Board to grant an effective date 
earlier than the date now assigned - September 19, 1987.  38 
U.S.C.A. § 7104(c) (West 1991).

Additionally, the Board observes that failure by VA to 
provide the appellant notice of the 1980 amendments to the 
Rating Schedule which added PTSD to the list of mental 
disorders, as would now be required by 38 U.S.C. § 7722 (West 
1991), may not provide a basis for awarding retroactive 
benefits in a manner inconsistent with express statutory 
requirements, except insofar as a court of law may order such 
benefits pursuant to its general equitable authority or the 
Secretary of Veterans Affairs may award such benefits 
pursuant to his equitable-relief authority under 38 U.S.C. 
§ 503(a).  See VAOPGCPREC 17-95 (June 21, 1995).

Moreover, as a claim for disability compensation benefits may 
be brought at any time, and the amount of the award is 
determined in part by the effective-date provisions of 
38 U.S.C. § 5110 which provides that benefits generally may 
not be paid for a period prior to the date of application 
therefore, equitable tolling is not necessary to preserve a 
claimant's right to receive benefits.  Thus, the doctrine of 
equitable tolling is not applicable to the facts in this 
case.

Award of Earlier Effective Date on the Basis of Clear and 
Unmistakable Error in 1971 Rating Decisions

The appellant's claim of entitlement to an earlier effective 
date on the basis of clear and unmistakable error in the 
February 1971 and May 1971 rating decisions for failing to 
award service connection for a psychiatric disorder, then 
claimed as a nervous disorder, also lacks merit.  To raise a 
valid claim of clear and unmistakable error, the Court has 
held that an appellant must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993), en banc 
review denied, 6 Vet. App. 162 (1994).  The error must be of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id., at 43.  A disagreement as 
to how the facts were weighed or evaluated cannot form the 
basis of a claim of clear and unmistakable error.  See 
Luallen v. Brown, 8 Vet. App. 92 (1995); see also Damrel, 6 
Vet. App. at 246 (asking Board "simply . . .  to reweigh the 
evidence" "'can never rise to the stringent definition of 
CUE [clear and unmistakable error]' under 38 C.F.R. 
§ 3.105(a)" (quoting Fugo, 6 Vet. App. at 44)).

Hence, in addressing the appellant's arguments on appeal, the 
Board also concludes that application of the law to the facts 
in this case is against a finding that clear and unmistakable 
error was committed by the RO in its 1971 rating decisions 
for failing to award service connection for a nervous 
disorder.  In this case, it is clear that the correct facts, 
as reflected by the service medical records and the reports 
dated in 1971 from Lafayette Mental Health Center, were 
before the RO at the time it issued these rating decisions.  
Although the appellant places great emphasis on certain 
wording used by the VA examiner on the April 1992 VA PTSD 
examination, to the effect that in-service nurse's notes not 
previously discussed in prior evaluations showed that his 
anxiety/hallucination symptoms treated during his in-service 
hospitalization in April-May 1969 were consistent with 
symptoms that are now recognized as PTSD, it is nevertheless 
not shown that these notes were included with the service 
medical records considered by the RO in 1971.  It appears 
that the wording used by the examiner on the 1992 examination 
was intended to reflect that these notes had not been 
previously discussed in prior medical evaluation settings, 
not that the notes themselves were not of record when the RO 
obtained the service medical records and adjudicated his 
original claim in 1971.  Accordingly, it is not shown by the 
evidence that the factual record before the RO in 1971 was 
either incomplete or incorrect.  Cf. Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  Thus, the appellant's claim of clear 
and unmistakable error in these 1971 rating decisions is not 
sustainable on grounds that the correct facts, as known at 
that time, were not before the RO.

In view of the foregoing, and after reviewing the appellant's 
contentions, it appears to the Board that his allegations of 
clear and unmistakable error in the 1971 rating decisions are 
based essentially on a disagreement as to how the facts were 
then weighed or evaluated, which as indicated above, cannot 
form the basis of a valid claim of clear and unmistakable 
error.  As detailed above, the pertinent evidence before the 
RO in 1971 showed that other than the notations of acute 
anxiety reported during his period of hospitalization in 
April-May 1969 for the combat wounding, no actual diagnosis 
of a psychiatric disorder, to include depressive neurosis, 
was reported in service, to include in connection with his 
medical evaluation board examination in May 1969 and his 
discharge physical examination conducted in June 1969.  
Thereafter, it is not shown that he was treated and diagnosed 
with a nervous disorder until more than a year after service 
discharge, in October 1970, when he was admitted to the 
Lafayette Mental Health Center.  The balance of the evidence, 
which included VA compensation examinations conducted 
previously for evaluation of the service-connected shell 
fragment wounds, disclosed no findings/diagnosis pertaining 
to a psychiatric disorder.  Hence, it appears that the RO 
concluded that a chronic mental disorder was not shown in 
service and that the psychiatric diagnoses reported by the 
Lafayette staff were not sufficiently linked to any treatment 
for related complaints/diagnoses in service and hence, 
continuity of symptomatology under 38 C.F.R. § 3.303(b) did 
not warrant entitlement to service connection.  On this 
point, the Board observes that the precedent decisions of the 
Court cited above make clear that post hoc interpretations of 
how certain facts were evaluated in a prior final rating 
decision cannot form a basis for a valid claim of clear and 
unmistakable error.  Thus, the RO's decision to deny service 
connection in 1971 on the grounds that the a psychiatric 
disorder was not shown to have been incurred or aggravated in 
service and that a psychosis was not diagnosed within the 
presumptive period after service appears plausible.  Simply 
stated, there is nothing more to the appellant's arguments 
than a disagreement as to what his reported complaints and 
clinical findings demonstrated in service, i.e., proof of 
ratable mental disorder, which as per the law, is not a valid 
claim of clear and unmistakable error.  Crippen, 9 Vet. App. 
at 421.

Moreover, as it is not claimed or shown that the appellant is 
himself competent to render a medical diagnosis or opinion, 
see Espiritu v. Derwinski, 1 Vet. App. 492 (1992), his 
arguments on appeal regarding what the medical findings 
demonstrated in service are no more than unwarranted lay 
speculation as to how the RO weighed or evaluated the facts 
before it in 1971.  Accordingly, as the evidentiary record 
before the RO at that time did not reflect a chronic 
psychiatric disorder shown in service, continuity of related 
symptomatology shown after service in the absence of a 
chronic disease therein, or a diagnosis of psychosis within 
the one-year presumptive period after service, the Board 
cannot now find that the RO committed an "undeniable" error 
of fact.

The appellant's claim is not sustainable on the grounds that 
the RO failed to apply the relevant law and regulations 
extant in 1971.  The law and regulations in effect at that 
time pertinent to this issue are substantively unchanged from 
those currently in effect.  Then, as now, statutory 
provisions regarding basic entitlement to service-connected 
wartime disability compensation are codified under title 38, 
United States Code, and the aforementioned regulations are 
codified under title 38, Code of Federal Regulations.  Hence, 
there is no evidence that the RO ignored or misapplied 
relevant law and regulations in effect in 1971.

Although the RO did not specifically cite to any of the 
aforementioned statutory or regulatory provisions, the Board 
notes that not until February 1990 were ROs required to 
include in their decisions "a statement of the reasons for 
the decision" and "a summary of the evidence considered."  
38 U.S.C.A. § 5104(b); see Veterans' Benefits Amendments of 
1989, Pub. L. No. 101-237, § 115, 103 Stat. 2062, 2066 
(1989).  The Court has held that silence in a final RO 
decision made before February 1990 cannot be taken as showing 
a failure to consider the relevant law, regulations, and 
evidence of record.  Eddy v. Brown, 9 Vet. App. 52, 58 
(1996).  Consequently, the RO's failure to include a 
discussion of all the pertinent evidence then before it or 
citations to applicable statutory and regulatory provisions 
in its 1971 rating decisions cannot form a basis for a valid 
claim of clear and unmistakable error.

Further, with respect to the appellant's argument of clear 
and unmistakable error on the basis that he should have been 
scheduled for a VA compensation examination in conjunction 
with his 1971 claim, the Board finds that this element of his 
claim lacks merit as well.  The RO denied service connection 
for the nervous disorder on the basis that a service-related 
disability had not been established since no abnormal 
pathology had been reported by the appellant or clinically 
identified on medical evaluation board and service separation 
examinations.  The fact that the service records showed an 
historical account of some acute anxiety during the April-May 
1969 hospitalization was not at issue in 1971.  At issue was 
the whether the currently diagnosed depressive neurosis was 
related to a chronic mental disorder shown in service or 
continuity of related symptomatology treated after service.  
On this point, it appears that the rating board in 1971 
determined that due to the fact that the Lafayette reports 
submitted with the claim denoted a diagnosis of depressive 
neurosis, essentially conceding the issue of whether the 
appellant had a current disability, a compensation 
examination was nevertheless not required in connection with 
the claim because a chronic disability for same was not found 
in service and there was no evidence of continuity of 
symptomatology from service discharge until he was first 
treated at the Lafayette facility in October 1970, more than 
a year after discharge.

The Board notes that the regulations then in effect did not 
require such action on a pro forma basis.  See 38 C.F.R. 
§§ 3.304(c), 3.326 (1971).  The general provisions under 
section 3.326(a) provided that a VA examination would be 
authorized only if there was evidence indicating the 
reasonable probability of a valid claim, unless otherwise 
provided in that section.  The "otherwise provided" 
sections included subsection (e) requiring an examination in 
cases filed more than six months after service discharge.  
However, the subsection (a) provisions allowed the ROs to use 
hospital reports described in 38 C.F.R. § 3.157(b) (1) (VA 
hospital) and (3) (State or other institutions) to be used 
for purposes of the VA examination requirement.  In this 
case, it appears that based on the negative findings noted on 
the medical board and separation examinations, the RO 
determined that the appellant had not presented a valid claim 
of service connection and therefore, it did not authorize a 
compensation examination in conjunction with his claim.  
However, even assuming that it found the claim valid for 
purposes of authorizing an examination, it appears further 
that the RO in 1971 used the Lafayette hospital reports for 
such purposes, as allowed under 38 C.F.R. § 3.326(a); as 
noted above, these reports provided a current diagnosis and 
assessment of the then-claimed psychiatric disorder, which 
would have otherwise been provided by a VA examination in the 
event such records were not submitted at that time.  The 
rating board was fully empowered to take the course of action 
it then chose pursuant to the above-cited regulation.  Thus, 
an "undeniable" error by not requiring the appellant to 
undergo a VA medical examination in 1971 is not shown.

His other arguments of error cited above do not allege with 
specificity that either the correct facts, as they were known 
at the time, were not before the adjudicator or that the 
legal provisions effective at the time were improperly 
applied in any final rating decision.  "Broad brush" 
allegations of "failure to follow the regulations" or 
"failure to give due process," are insufficient to 
successfully plead a claim for clear and unmistakable error.  
Fugo, 6 Vet. App. at 44; see also Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  In the Fugo case, the Court was explicit in 
its formulation of a pleading requirement for these kinds of 
claims:

If a claimant-appellant wishes to 
reasonably raise [clear and unmistakable 
error] there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of error 
. . . that, if true, would be [clear and 
unmistakable error] on its face, 
persuasive reasons must be given as to 
why the result [determination in a final 
rating decision] would have been 
manifestly different but for the alleged 
error.

Fugo, 6 Vet. App. at 40 (emphasis added).

In view of the above, the Board finds that the 1971 rating 
decisions were not fatally flawed factually or legally, nor 
when viewed in light of the entire record as constituted at 
that time, would a different conclusion be compelled.  
Accordingly, the Board concludes that there is no basis to 
find clear and unmistakable error in these rating decisions 
for failing to award service connection for the then-claimed 
nervous disorder.  38 C.F.R. § 3.105(a) (1999).

Accordingly, the appeal as to this issue is denied.

III.  Automobile and/or Specially Adaptive Equipment 
Allowance

VA may provide, or assist in providing, an "eligible 
person" with an automobile, or other conveyance, as well as 
any necessary automotive adaptive equipment.  38 U.S.C.A. 
§ 3902(a), (b) (West 1991).

A veteran is considered an "eligible person" if he is 
entitled to compensation for any of the disabilities 
described below, and if such disability is the result of an 
injury incurred or disease contracted in or aggravated by 
active military, naval, or air service:

	(i) The loss or permanent loss of use of one or both 
feet;

	(ii) The loss or permanent loss of use of one or both 
hands;

	(iii) The permanent impairment of vision of both eyes of 
the following status: central visual acuity of 20/200 or less 
in the better eye, with corrective glasses, or central visual 
acuity of more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of visual field subtends an angular 
distance no greater than twenty degrees in the better eye.

38 C.F.R. § 3.808 (1999).

A veteran who does not qualify as an "eligible person" 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or one or both hips, and 
adaptive equipment is deemed necessary for the veteran's 
licensure and safe operation of a vehicle.  38 U.S.C.A. § 
3902(b)(2); 38 C.F.R. §§ 3.808(b)(1)(iv), 17.156.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 31/2 inches or more.  Also considered as loss of 
use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.

No allegations with regard to blindness have been made, nor 
does the evidence demonstrate blindness in either eye.  With 
respect to the "loss of use" of the hands, it has not been 
contended that there is loss of use of a hand due to a 
service-connected disability.  There also is no evidence of 
any service-connected impairment of the knees or hips.

It is undisputed that the appellant has not actually lost his 
right leg, which is service-connected at the 40 percent 
rating level for residuals of shell fragment wounds.  The 
question before the Board is whether he has suffered 
permanent loss of use of the right leg.  The Board finds that 
he has not lost all use of the right leg such that no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election with use of a suitable prosthetic appliance.  
Medical records reveal that the appellant has limited use of 
the right leg, and there is clearly muscular weakness and a 
4.5 centimeters shortening of that leg.  Despite such 
symptoms, and although he experiences some limitations, he 
has nevertheless been able to maintain full-time employment 
as a police officer for many years.  Further, in this regard, 
it is not shown by the evidence that under the definitions of 
loss of use cited above that he has complete paralysis of the 
right leg due to this disability or significant enough leg 
shortening.  Also, it is not shown that he uses a wheelchair 
or other assistive device to ambulate.  For these reasons, 
the Board cannot conclude that he would be equally well 
served if he had an amputation and a suitable prosthetic 
appliance.

Given the foregoing, a preponderance of the evidence is 
against the appellant's claim of entitlement to a certificate 
of eligibility for financial assistance in the purchase of an 
automobile or other conveyance and necessary adaptive 
equipment.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of this 
claim that would give rise to a reasonable doubt, which could 
be resolved in the appellant's favor.  38 U.S.C.A. § 5107(b) 
(West 1991).


ORDER

Referral for extraschedular consideration under 38 C.F.R. 
§ 3.321(b) for the appellant's right leg disability is 
denied.

An effective date earlier than September 19, 1987, for the 
award of service connection for PTSD, to include on the basis 
of entitlement to service connection for a nervous disorder 
as a result of clear and unmistakable error in rating 
decisions issued in February 1971 and May 1971, is denied.

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile is denied.


REMAND

Because the claim of entitlement to service connection for a 
stomach disorder is well grounded on a direct and secondary 
basis, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C. A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The procedural history of this case includes 
two prior remands by the Board in August 1995 and May 1998, 
which specifically address certain development matters 
germane to the appellant's claim seeking entitlement to 
service connection for a stomach disorder (claimed as peptic 
ulcer disease).  However, notwithstanding the efforts 
undertaken by the RO to prepare this case for appellate 
review, the Board finds, in order to ensure proper compliance 
with law, regulations and precedent judicial authority, that 
additional development of the evidentiary record is 
necessary.

The legal theories of entitlement to service connection for 
the stomach disorder - direct and secondary service 
connection - are properly before the Board at this time; 
however, the Board also finds that the issue of aggravation 
of his stomach problems by his PTSD is reasonably raised by 
his contentions, and therefore, as the issues of aggravation 
and secondary service connection are inextricably 
intertwined, the aggravation element of his claim should, in 
the interests of judicial economy, be fully developed and 
adjudicated before final appellate review by the Board.  It 
appears from his contentions that the appellant alleges that 
the psychological stress caused by the disabling nature of 
his PTSD is responsible for his stomach disorder.  In the 
case of Allen v. Brown, 7 Vet. App. 439, 448 (1995), the 
Court held that the term "disability" as used in 38 
U.S.C.A. § 1110, "... refers to impairment of earning 
capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated."  The Court then concluded that "... pursuant 
to § 1110 and 38 C.F.R. § 3.310(a), when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  [Citations 
omitted].  The holding in Allen makes clear that a claim for 
service connection on a secondary basis under 38 C.F.R. 
§ 3.310(a) must address the sub-issue of aggravation, if 
raised directly or reasonably inferred by the appellant's 
contentions and the evidence of record, jointly with 
consideration of whether the nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.

The evidence of record includes private hospital records 
showing surgery in May 1971 for a perforated ulcer, private 
clinical records from a Dr. Lyons dated in 1991-92 showing 
treatment for duodenitis, and medical-opinion statements from 
private clinical psychologists (Drs. Aurich and Berard) dated 
in October 1988, May 1990 and October 1991, which report that 
the appellant's stomach ulcer is a "disassociative" 
symptoms of PTSD (Dr. Aurich) or a "psychophysiological 
component" of PTSD (Dr. Berard).  The Board remanded this 
case in May 1998 for an examination and medical opinion 
addressing the etiology of any diagnosed stomach disorder, 
which was conducted in July 1998.  The examiner who conducted 
the July 1998 examination did not provide a medical opinion 
as requested by the Board's remand of May 1998, but the 
record reflects that a third VA examiner, who reviewed the 
evidence in the claims file in February 1999 but did not 
actually examine the appellant, stated that the appellant had 
intermittent episodes of dyspepsia of undetermined etiology, 
possibly representing acute gastritis.  This examiner added 
that a recent UGI series, presumably the one conducted in 
July 1998, failed to reveal any evidence of peptic ulcer 
disease or gastritis.

However, as recently pointed out by the appellant's 
representative in the August 2000 "Statement of Accredited 
Representative in Appealed Case" and the September 2000 
"Appellant's Brief," the examiner who actually examined the 
appellant on the July 1998 examination did not provide the 
requested medical opinion in accord with the Board's May 1998 
remand instructions, and moreover, the Board finds that the 
February 1999 claims file review and opinion by the third VA 
examiner did not adequately address the issues germane to 
this appeal, particularly, with respect to whether or not the 
appellant has a stomach disorder which is either caused or 
aggravated by his PTSD.  Case law mandates that the Board 
remand a case if specific development was not completed by 
the RO.  On this point, the Court has emphatically stated 
that the Board is responsible for entering the final decision 
on behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case involving a 
well-grounded claim are neither optional nor discretionary.  
See Stegall v. West, 11 Vet. App. 268 (1998) (the Court 
vacated and remanded a Board's decision because it failed to 
ensure that the RO achieved full compliance with specific 
instructions contained in a Board remand regarding scheduling 
of VA compensation examinations).

The medical opinions requested by the Board are critical to 
the adjudication of this case because the issues to be decided 
turn not on the degree of disability caused by any stomach 
disorders found present, but on their etiology and whether 
there is a relationship between any such disorder and an 
incident or event or the appellant's military service and/or 
his service-connected PTSD.  Well-settled case law of the 
Court holds that VA cannot rely on an absence of medical 
evidence or unsubstantiated medical conclusions to deny a 
claim.  See Williams v. Brown, 4 Vet. App. 270 (1993) and 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Therefore, a comprehensive VA examination should be scheduled 
for the purpose of addressing the etiology of the appellant's 
diagnosed stomach disorders relative to his military service 
and to determine what, if any, relationship exits between his 
service-connected PTSD and the various stomach disorders shown 
by the evidence of record, based on a complete review of all 
the evidence of record in addition to clinical findings found 
present on examination.  See Shoemaker v. Derwinski, 3 Vet. 
App. 248 (1992).  The duty to assist includes the duty to 
develop the pertinent facts by conducting a medical 
examination.  38 C.F.R. § 3.159 (1999); see also Waddell v. 
Brown, 5 Vet. App. 454 (1993).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should schedule the appellant 
for VA stomach disorders examination to 
be conducted by an appropriate VA or 
private fee-basis specialist who has not 
previously examined, evaluated or treated 
the appellant.  The entire three-volumes 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
The appellant must be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of failure to report for it.  
If he fails to report for the 
examination, this fact should be 
documented in the claims folder.

All necessary tests and studies should be 
conducted.  In conjunction with a 
thorough review of the evidence in the 
claims folder, and with the findings 
noted on the examination, the VA examiner 
should determine whether the appellant 
has any diagnosed disorder(s) of the 
stomach, and if so, render an opinion 
addressing whether it is at least as 
likely as not that the current disability 
of the stomach is proximately caused or 
aggravated by the service-connected PTSD.  
If it is believed that any diagnosed 
disorder of the stomach is aggravated by 
the PTSD, then the degree of aggravation 
should be assessed.  The examiner must 
fully consider the appellant's service 
medical records, private outpatient 
treatment records, and the various 
medical opinions addressing the possible 
etiology of his stomach disorders 
contained in the claims folder, and 
specifically those rendered by Drs. 
Aurich and Berard, with the purpose of 
reconciling the chronological and 
etiological questions that exist.  
Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The report of examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

2.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination/medical 
opinion reports to ensure that they are 
in compliance with the directives of this 
REMAND.  The RO should specifically 
review these reports to determine if they 
meet the requirements specified above.  
If a report is deficient in any manner or 
fails to include adequate responses to 
the specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1999).

3.  Upon completion of the above, the RO 
should readjudicate the claim of service 
connection for a stomach disorder on the 
direct and secondary theories of 
entitlement advanced by the appellant, 
with consideration given to all of the 
evidence of record.  The readjudication 
of the claim must be on a de novo basis 
as the claim has been found reopened and 
well grounded.  In addition, the sub-
issue of aggravation of a stomach 
disorder caused by the appellant's 
service-connected PTSD must be addressed 
on a de novo basis within the analytical 
framework provided by the Court in Allen, 
supra, as alluded to above in this 
remand.  The RO should carefully consider 
the benefit of the doubt rule, and in 
this regard, if the evidence is not in 
equipoise the RO should explain why.  
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).

If the decision remains adverse to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
opportunity to reply thereto.

Thereafter, the case should be returned the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals


 
- 9 -


- 1 -


